J-A28012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LAMAR OGELSBY

                            Appellant                  No. 3048 EDA 2013


             Appeal from the Judgment of Sentence June 18, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005339-2012


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED NOVEMBER 25, 2014

        Appellant, Lamar Ogelsby, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for first degree murder and criminal conspiracy.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           On December 24, 2006, at approximately 3:00 a.m.,
           Officer Tyrone Harding of the Police Department of the
           University of Pennsylvania was patrolling his district when
           he heard gunshots, and then a woman screaming. He
           drove toward the sounds and found the woman on the
           3900 block of Market Street. The woman, Tamia Hill, was
           standing next to a prone and unresponsive male named
           Robert Rose [(“Victim”)], who was bleeding profusely from
           a wound in his chest. [Victim] was lying in the bike lane
           on the south side of Market Street. [Victim] subsequently
           died from his wounds.
____________________________________________


1
    18 Pa.C.S.A. §§ 2502(a), 903, respectively.
J-A28012-14



       Philadelphia Police Officer Kenneth Bolton was called to
       secure the scene, where he found several shell casings in
       .45 and 9mm calibers. The casings were on the surface of
       Market Street. A total of eight .45 ACP fired cartridge
       casings were found at the scene of the shooting, along
       with thirteen 9mm Luger fired cartridge casings.

       Khalif Hill lived at 3962 Market Street and knew [Victim]
       through his cousin, Tamia Hill. At the time of the shooting,
       Tamia Hill lived at 3950 Market Street, across the
       courtyard from Khalif Hill, and was dating [Victim]. Khalif
       Hill knew [Appellant] as “Kool-Aid.” Immediately after the
       shooting, he came out of his residence and saw Tamia Hill
       and his cousin Troy Hill standing over [Victim]. He stayed
       outside for a few minutes, but left when the police and
       emergency vehicles began to arrive.

       Approximately one week later, Khalif Hill was questioned
       by members of the Homicide Division of the Philadelphia
       Police Department. He did not give a statement, but on
       September 30, 2010, almost four years later, he was
       arrested in connection with narcotics, and was again taken
       to the Homicide Division, at which time he told the police
       that he had seen the shooting, and that he had seen the
       two men who shot [Victim] fleeing the scene. At that
       time, he told police that two men he knew as Mike and
       Kool-Aid shot [Victim], and that Mike held a black gun and
       Kool-Aid held a machine-gun style weapon with two hands.
       He identified Michael Gibbons and [Appellant] as the two
       shooters. He also said that Troy Hill told him that Mike
       and Kool-Aid had killed [Victim]. He said that Troy also
       told him that [Victim] had bought a car from Kool-Aid but
       the transmission failed, and that because Kool-Aid was
       unwilling to give [Victim] his money back, he shot him
       instead. At trial, Khalif said that he had not actually
       witnessed the shooting or heard the shots and he did not
       see Mike and Kool-Aid leave the scene, but that otherwise
       his statement was truthful. He also said that he did not
       want to testify, and that he was nervous to do so because
       it could be dangerous.

       Khalif Hill was held as a material witness in this case, due
       to the fact that he had tried to avoid giving testimony at

                                  -2-
J-A28012-14


       the preliminary hearing and had actively evaded
       Commonwealth attempts to secure his testimony during
       the weeks prior to trial. He testified that [Appellant’s]
       uncle and another man broke into his house with a gun in
       the months before trial, robbed him, and asked him why
       he took the stand. He also testified that Michael Gibbons
       had encountered him a week before trial in the basement
       of the Criminal Justice Center and had asked him to
       change his testimony.

       Tamia Hill was dating [Victim] at the time of his death, and
       she was with him the day that he saw a Pontiac Bonneville
       for sale and asked [Appellant] about the car. [Victim]
       decided to buy it, so they retrieved $3,500.00 in order to
       purchase it.     Later, when she went with [Victim] to
       transfer the title, she saw [Appellant’s] name on the old
       title. They transferred the title into her name.

       On the morning of December 23, 2006, Tamia Hill and
       [Victim] had discussed the car and the issues that they
       were having with its performance. Later that evening, she
       heard [Victim] preparing to leave the house, and [Victim]
       asked her brother, Troy Hill, to walk out with him because
       the car was acting up. Shortly thereafter, she heard
       gunshots and went outside to find [Victim] lying in the
       street.

       After the shooting, Tamia Hill accompanied detectives to
       the Homicide Division, where she gave a statement. She
       gave a second statement on February 25, 2007, in which
       she first mentioned the trouble with the Bonneville. She
       had never seen the car again after the shooting and
       she…reported it stolen.

       Troy Hill, Tamia Hill’s brother, had sold drugs for
       [Appellant] in 2007 or 2008. He worked with a runner
       named Nate, who was responsible for taking daily
       proceeds to [Appellant] or Michael Gibbons.         He saw
       [Victim] outside in the street on the night of the shooting,
       calling [Appellant’s] name and complaining loudly about
       the Bonneville. He then saw [Victim] approach local drug
       dealers who were, at that time, working with Nate;
       [Victim] smacked them several times, reached into their
       pockets, and took money from them.

                                  -3-
J-A28012-14



       Troy Hill knew that [Victim] was high on ecstasy and tried
       to calm him down, but [Victim] would not be deterred, and
       after robbing the drug dealers he came back inside the Hill
       residence and then left again in search of the Bonneville.
       Hill went with him, but as soon as they went outside he
       saw [Appellant] and Gibbons running toward [Victim].
       [Appellant] told Gibbons “hit that nigga,” and both of them
       fired on [Victim]. [Victim] tried to run, but collapsed from
       his wounds….

       Troy Hill did not talk to authorities about what he had
       seen, because he did not want to endanger his mother,
       who lived in the housing development at the scene of the
       shooting. In May of 2009, while he was in federal custody
       pending trial in two robberies, he spoke with federal
       prosecutors and an FBI agent. During his proffer, he said
       he witnessed this murder. At that time, his family had
       moved and would presumably no longer be in danger were
       he to say what he had seen. In August of 2009, Hill
       entered into a plea agreement. He received a twenty-two
       year sentence….

                               *    *    *

       Sean Harris lived at the housing development on the 3900
       block of Market Street for several months during 2006 and
       knew [Victim] well enough to say hello to him. He also
       recognized [Appellant], [whom] he knew as Kool-Aid. On
       the night of the shooting, he was driving his intoxicated
       friend home in his friend’s Dodge Caravan, and he parked
       it across Market Street from the housing development. As
       he was opening the door to get out of the Caravan, he
       heard gunshots. He immediately got back in the Caravan.
       When he looked out the window, he saw [Appellant]
       shooting at least ten times at the decedent with a large
       black gun, held with both hands.

       Harris called 911 immediately. However, because he was
       scared, he stayed in the Caravan all night. It was cold,
       and he turned the vehicle on in order to keep warm. At a
       certain point, it ran out of gasoline, and his friend went to
       get more. At approximately 7:00 in the morning, he
       finally emerged from the vehicle.

                                   -4-
J-A28012-14



         On December 27, 2006, … Harris was approached by an
         officer from the University of Pennsylvania’s Police
         Department. The officer asked him if he was okay, and he
         said that he was not, and that he had not slept since he
         saw [Victim’s] murder. When the officer entered Harris’
         information, he told Harris that there was an outstanding
         warrant for his arrest, and took him into custody. He was
         taken to the Homicide Division of the Philadelphia Police
         Department and interviewed by detectives about the
         murder.

         Initially, Harris told the detectives what happened but
         identified a different person as the shooter because he was
         afraid of reprisal if he identified [Appellant]. Later, he felt
         guilty about identifying the wrong person, and in January
         of 2012, while he was in custody on another matter, he
         was again taken to talk to detectives about this murder.
         He explained to them that he did not identify [Appellant] in
         2006 because he was afraid for his own safety, but that in
         all other respects, his prior statement was correct. He
         confirmed that [Appellant] is the man he saw shoot
         [Victim]. The Commonwealth did not offer him anything in
         consideration for his testimony, though he did testify that
         he had hoped that the detectives he spoke to would help
         him with his case.

(Trial Court Opinion, filed October 29, 2013, at 2-5, 6-7) (internal footnotes

and citations to the record omitted).

      Police arrested Appellant in Los Angeles, California on March 16, 2012.

Following trial, a jury convicted Appellant of first degree murder and

conspiracy.   On June 18, 2013, the court sentenced Appellant to life

imprisonment without parole for the murder conviction, plus a concurrent

term of twenty (20) to forty (40) years’ imprisonment for the conspiracy

conviction.

      Appellant timely filed a post-sentence motion on June 19, 2013. In it,

                                        -5-
J-A28012-14


Appellant claimed the verdict was against the weight of the evidence. On

June 20, 2013, Appellant filed a supplemental post-sentence motion, raising

multiple claims of prosecutorial misconduct.   The court denied Appellant’s

post-sentence motions on September 12, 2013.

     Also on September 12, 2013, Appellant timely filed a notice of appeal.

On September 13, 2013, the court ordered Appellant to file a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed a Rule 1925(b) statement on October 4, 2013.

     Appellant now raises five issues for our review:

        DID THE TRIAL COURT ERR IN ALLOWING THE
        PROSECUTOR     TO    CROSS-EXAMINE   APPELLANT
        CONCERNING HIS RUMORED INVOLVEMENT IN AN
        UNCHARGED MURDER WHEN THE DEFENSE WAS
        PROVIDED WITH NO NOTICE OF ANY INTENT TO
        CONFRONT APPELLANT WITH THIS UNCHARGED OFFENSE
        AND THE PROSECUTOR LATER ADMITTED THAT HE HAD
        “NO   SUBSTANTIVE   EVIDENCE”  THAT  APPELLANT
        ACTUALLY COMMITTED THE CRIME?

        DID THE TRIAL COURT ERR IN NOT GRANTING A
        MISTRIAL WHEN THE PROSECUTOR SOUGHT TO
        DISCREDIT THE TESTIMONY OF A DEFENSE WITNESS
        DURING   CLOSING    ARGUMENT   BY   DELIBERATELY
        MISLEADING THE JURY ON THE ISSUE OF WHETHER THE
        WITNESS   HAD    ACTUALLY   BEEN   SHOT   BY   A
        COMMONWEALTH WITNESS?

        DID THE TRIAL COURT ERR IN NOT GRANTING A
        MISTRIAL WHEN THE PROSECUTOR CLAIMED IN CLOSING
        ARGUMENT THAT A CELLULAR TELEPHONE CONFISCATED
        FROM A DEFENSE WITNESS IN THE PRESENCE OF THE
        JURY “CAN’T BE LOOKED AT” WHEN THE PROSECUTOR
        ADMITTED OUTSIDE THE PRESENCE OF THE JURY THAT
        HE HAD NOT “HAD THE CELL PHONE ANALYZED” AND HAD
        “NO IDEA” WHAT DATA WAS STORED THEREIN?

                                   -6-
J-A28012-14



          DID THE TRIAL COURT ERR IN NOT GRANTING A
          MISTRIAL WHEN THE PROSECUTOR REFERRED TO
          APPELLANT  DURING   CLOSING    ARGUMENT    AS   A
          “MEGALOMANIAC” AND “A SHEEP IN WOLF’S CLOTHING?”

          DID THE TRIAL COURT ERR IN ALLOWING THE
          COMMONWEALTH TO OFFER EVIDENCE OF UNCHARGED
          DRUG    DEALING   THAT   OCCURRED     AFTER  THE
          COMMISSION OF THE CHARGED MURDER THAT WAS
          ADMITTED   FOR   THE   OSTENSIBLE    PURPOSE  OF
          ESTABLISHING A MOTIVE FOR THE CRIME?

(Appellant’s Brief at 2).2

       In his first issue, Appellant contends the prosecutor cross-examined

Appellant about his rumored involvement in the murder of an individual

named Frank Trower, even though the Commonwealth did not charge

Appellant with any crimes related to Mr. Trower’s murder.                Appellant

maintains the prosecutor did not have a good faith basis for the Trower line

of questioning, because the prosecutor did not have substantive evidence

linking Appellant to Mr. Trower’s murder.        Appellant insists it is “blatantly

improper for a prosecutor to ask questions which imply the existence of a

____________________________________________


2
  Appellant’s statement of questions involved does not correspond to the
argument section of his brief. Specifically, the argument section is divided
into two parts, addressing Appellant’s claims of prosecutorial misconduct and
erroneous evidentiary rulings. Nevertheless, the argument section touches
upon each of the issues listed in the statement of questions involved.
Consequently, we address the issues in the same order in which they appear
in the statement of questions. We are also mindful of the fact that Appellant
maintains the prosecutor engaged in a “course of conduct” that deprived
Appellant of a fair trial, and that we must consider the cumulative effect of
the purported instances of misconduct.



                                           -7-
J-A28012-14


factual predicate that cannot be proven and which attempt to create

impressions of guilt through innuendo.” (Appellant’s Brief at 21). Moreover,

Appellant claims the prosecutor compounded the error by failing to provide

notice of his intent to refer to an uncharged crime, pursuant to Pa.R.E.

404(b)(3). Appellant concludes the court erred in allowing the prosecutor to

ask questions concerning Mr. Trower’s murder, Appellant suffered prejudice

due to the questioning, and the court should have granted a mistrial on this

basis. We disagree.

      “A motion for a mistrial is within the discretion of the trial court.”

Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa.Super. 2003). “It is

within the trial court’s discretion to determine whether a defendant was

prejudiced by the incident that is the basis of a motion for a mistrial. On

appeal, our standard of review is whether the trial court abused that

discretion.”   Id. (internal citations omitted).    “[A] trial court may grant a

mistrial only where the incident upon which the motion is based is of such a

nature that its unavoidable effect is to deprive the defendant of a fair trial by

preventing     the   jury   from   weighing   and   rendering   a   true   verdict.”

Commonwealth v. Bryant, 620 Pa. 218, 238, 67 A.3d 716, 728 (2013)

(quoting Commonwealth v. Chamberlain, 612 Pa. 107, 176, 30 A.3d 381,

422 (2011), cert. denied, ___ U.S. ___, 132 S.Ct. 2377, 182 L.Ed.2d 1017

(2012)).

      “[I]t is improper for the prosecutor to ask questions which imply the


                                       -8-
J-A28012-14


existence of a factual predicate and which attempt to create impressions of

guilt through innuendo.” Commonwealth v. Larkins, 489 A.2d 837, 840

(Pa.Super. 1985). Additionally, “Evidence of a crime, wrong, or other act is

not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.”

Pa.R.E. 404(b)(1).         “In a criminal case the prosecutor must provide

reasonable notice in advance of trial, or during trial if the court excuses

pretrial notice on good cause shown, of the general nature of any such

evidence the prosecutor intends to introduce at trial.” Pa.R.E. 404(b)(3).

       Instantly,    the   prosecutor      cross-examined    Appellant   about   his

relationships with certain individuals from the neighborhood near 40th and

Market Streets:

          [COMMONWEALTH]:                 Did you know a Frank Trower?

          [APPELLANT]:                    Yes.

          [COMMONWEALTH]:                 What was your relationship with
          Frank?

          [APPELLANT]:                    A role model, actually.

          [COMMONWEALTH]:                 A role model?

          [APPELLANT]:                    Yes.

          [COMMONWEALTH]:           What            about      Christopher
                   [3]
          Stewart?     Did you know him?
____________________________________________


3
  One of the Commonwealth’s eyewitnesses, Mr. Harris, met with police
immediately after Victim’s murder and identified Mr. Stewart as the shooter.
(Footnote Continued Next Page)


                                           -9-
J-A28012-14



          [APPELLANT]:              Yes.             They’re from 40th Street,
          yes. It’s a small community.

(See N.T. Trial, 6/13/13, at 247-48.) After inquiring about other topics, the

prosecutor revisited Appellant’s relationship with Mr. Trower:

          [COMMONWEALTH]:            Okay.     It’s your testimony
          Christopher Stewart never told you that he was
          interviewed [by police] on February 1, 2012?

          [APPELLANT]:                      Not that I recall, no.

          [COMMONWEALTH]:        Okay. Well, four days later, do
          you remember Super Bowl Sunday?

          [APPELLANT]:                      I follow sports. I remember the
          Super Bowl, yes.

                                        *        *   *

          [COMMONWEALTH]:         Do you know what happened to
          Frank on Super Bowl Sunday?

          [APPELLANT]:                      Yes.

          [COMMONWEALTH]:                   Okay. What happened to Frank
          on Super Bowl Sunday?

          [APPELLANT]:                      He got murdered.

          [COMMONWEALTH]:                He got murdered four days after
          Christopher Stewart           was interviewed by Homicide
          detectives, right?

          [APPELLANT]:             I don’t know the exact [date]
          when he got interviewed.

                       _______________________
(Footnote Continued)

(See N.T. Trial, 6/12/13, at 273). In January 2012, Mr. Harris told police he
had identified the wrong person, and he actually saw Appellant shoot Victim.



                                            - 10 -
J-A28012-14


          [COMMONWEALTH]:            And Frank was the one that
          called you to let you know that [Victim] had left the house;
          right?

          [APPELLANT]:                    No.

          [COMMONWEALTH]:            And when Christopher Stewart
          told you that Homicide had reopened the case in 2012, you
          ordered a hit on Frank in the courtyard at 40th and Market
          on Super Bowl Sunday?

          [APPELLANT]:                    Reopened what case?

          [COMMONWEALTH]:          Reopened the investigation that
          you were told you were a person of interest for in February
          of 2007. You ordered a hit on Frank on Super Bowl
          Sunday last year when you found out Christopher Stewart
          was interviewed by Homicide about your murder.

(Id. at 254-56).      At that point, defense counsel objected.    Before counsel

could elaborate, the court overruled the objection.             Appellant denied

ordering a hit, and the prosecutor moved on to a different line of

questioning.

       The next day, defense counsel moved for a mistrial “based on an

accumulation of things,” including the Trower line of questioning.4 (See N.T.

Trial, 6/14/13, at 4.) The court received argument on the matter, and the

prosecutor provided his explanation for the Trower line of questioning:


____________________________________________


4
  The court questioned defense counsel about the timing of the mistrial
motion. Defense counsel responded, “I’m objecting to a pattern of conduct,
the accumulation of all of this. What else can you do?” (Id. at 28). We
note this is the same claim Appellant now raises on appeal. (See Appellant’s
Brief at 14).



                                          - 11 -
J-A28012-14


         I have been told through multiple sources, through word
         on the street, through family members of the Hills,
         through Troy Hill himself, that Frank was the one that put
         the phone call to [Appellant] in this murder, and they
         thought [Appellant] and his associates believed that Frank
         was talking. In order to silence Frank, that’s why Frank
         was killed in the projects that night.

                                 *     *      *

         So it’s very much underlying the mindset of the witnesses,
         and as I said, I’ve heard it from detectives, I’ve heard it
         from the street, I’ve heard it from family members that
         that is what’s going on and that was the motive for that
         murder. So it goes to [Appellant’s] consciousness of guilt.

         Obviously, I have no substantive evidence to argue it, and
         it’s not evidence because questions are not evidence. His
         answers are evidence. But that was my good faith basis
         for asking those questions.

(Id. at 25-26). Ultimately, the court denied Appellant’s mistrial motion.

      Here, the court conceded that the Commonwealth failed to provide

proper notice pursuant to Rule 404(b)(3). (See Trial Court Opinion at 10.)

Nevertheless, the court noted the prosecutor’s questions about the Trower

murder did not amount to evidence, and the jury was instructed as such.

See Commonwealth v. LaCava, 542 Pa. 160, 182, 666 A.2d 221, 231

(1995) (holding attorneys’ statements or questions at trial are not

evidence). Additionally, the court concluded:

         [T]he Trower line of questioning was limited both in
         duration and…in its impact. Given the significant quantity
         of evidence against [Appellant] and the brief extent and
         unsubstantiated nature of the Trower line of questioning,
         [the c]ourt finds it impossible to conclude that it had any
         impact on the verdict.


                                     - 12 -
J-A28012-14


(See Trial Court Opinion at 11.)               In light of the applicable standard of

review, we accept the court’s decision that the Trower line of questioning did

not have the unavoidable effect of depriving Appellant of a fair trial by

preventing the jury from weighing and rendering a true verdict.                  See

Bryant, supra. Thus, Appellant is not entitled to relief on his first issue.

       In his second and third issues, Appellant asserts the Commonwealth

presented eyewitness testimony from Troy Hill.                   Appellant theorizes,

however, that Troy Hill was actually involved with Victim’s murder and had a

motive to accuse Appellant of the crime. In support of his theory, Appellant

offered trial testimony from his friend, Khalil Gardner, who claimed Troy Hill

shot Mr. Gardner with a .45 caliber firearm in June 2007.5                During Mr.

Gardner’s testimony, Appellant presented “a blowup of a screenshot from

Gardner’s cell phone,” showing a threatening text message sent by Troy

Hill’s cousin, Khalif Hill. (Appellant’s Brief at 32). Appellant later testified

that the purported shooting of Mr. Gardner resulted in a physical altercation

between Appellant and Troy Hill, and Appellant “got the better of the fight.”

(Id.) (quoting N.T. Trial, 6/13/13, at 222).

       Appellant now argues that the prosecutor made false representations

to attack Mr. Gardner’s credibility during closing arguments.            Specifically,

Appellant contends the prosecutor informed the jury that Mr. Gardner’s cell
____________________________________________


5
  On cross-examination, Troy Hill denied shooting Mr. Gardner. (See N.T.
Trial, 6/12/13, at 119.)



                                          - 13 -
J-A28012-14


phone was dead; thus, the Commonwealth could not verify whether Mr.

Gardner received the threatening text message from Khalif Hill.     Appellant

complains the prosecutor later admitted that the Commonwealth had yet to

check the phone, even though the Commonwealth obtained the phone

during trial.   Further, Appellant claims the prosecutor implied that Mr.

Gardner had lied about Troy Hill, because the defense did not present a

police report concerning the shooting of Mr. Gardner. Appellant emphasizes

the prosecutor later admitted he actually had a copy of the police report

documenting Mr. Gardner’s shooting. Under these circumstances, Appellant

argues the prosecutor improperly misled the jury. Appellant concludes the

court should have granted his motion for a mistrial due to these instances of

prosecutorial misconduct. We disagree.

      “Our standard of review for a claim of prosecutorial misconduct is

limited to whether the trial court abused its discretion.” Commonwealth v.

Harris, 884 A.2d 920, 927 (Pa.Super. 2005), appeal denied, 593 Pa. 726,

928 A.2d 1289 (2007).

         In considering this claim, our attention is focused on
         whether the defendant was deprived of a fair trial, not a
         perfect one.

         Not every unwise remark on a prosecutor’s part constitutes
         reversible error. Indeed, the test is a relatively stringent
         one. Generally speaking, a prosecutor’s comments do not
         constitute reversible error unless the unavoidable effect of
         such comments would be to prejudice the jury, forming in
         their minds fixed bias and hostility toward [the defendant]
         so that they could not weigh the evidence objectively and
         render a true verdict. Prosecutorial misconduct, however,

                                    - 14 -
J-A28012-14


           will not be found where comments…were only oratorical
           flair.  In order to evaluate whether comments were
           improper, we must look to the context in which they were
           made. Finally, when a trial court finds that a prosecutor’s
           comments were inappropriate, they may be appropriately
           cured by a cautionary instruction to the jury.

Harris, supra at 927.

      “A prosecutor has great discretion during closing argument. Indeed,

closing ‘argument’ is just that: argument.” Commonwealth v. Brown, 911

A.2d 576, 580 (Pa.Super. 2006), appeal denied, 591 Pa. 722, 920 A.2d 830

(2007). “[T]he prosecutor may fairly respond to points made in the defense

closing.    Moreover, prosecutorial misconduct will not be found where

comments were based on the evidence or proper inferences therefrom….”

Commonwealth v. Hogentogler, 53 A.3d 866, 878 (Pa.Super. 2012),

appeal denied, 620 Pa. 720, 69 A.3d 600 (2013) (quoting Commonwealth

v. Judy, 978 A.2d 1015, 1019-20 (Pa.Super. 2009)).

      Instantly, Troy Hill testified that he had sold drugs for Appellant at the

40th Street townhouses in West Philadelphia between 2007 and 2008. Mr.

Hill was a “street dealer” who dealt directly with buyers.     (See N.T. Trial,

6/12/13, at 20.)      Mr. Hill received drugs from a “runner” named “Nate.”

(Id.) Mr. Hill gave the proceeds of his sales to Nate, who passed the cash

along to Appellant.

      Mr. Hill also testified that he was at his mother’s house, with Victim,

on the night of the murder. At some point during the early morning hours,

Victim wanted to leave the house and look for his vehicle. Mr. Hill escorted

                                     - 15 -
J-A28012-14


Victim out of the house. While walking with Victim, Mr. Hill saw Appellant

and Mr. Gibbons running up the street with firearms.        Appellant and Mr.

Gibbons opened fire on Victim, who collapsed in the street.

      On cross-examination, defense counsel asked Mr. Hill about his

relationship with Appellant. Mr. Hill claimed to have had a good relationship

with Appellant.   Defense counsel also asked Mr. Hill whether he had shot

Khalil Gardner, and whether that shooting prompted an altercation with

Appellant. Mr. Hill denied shooting Mr. Gardner or fighting with Appellant.

      During the defense’s case, Appellant presented Mr. Gardner, who

testified that Troy Hill assaulted his brother in June 2007.        When Mr.

Gardner arrived at the scene of the assault, Troy Hill shot Mr. Gardner. Mr.

Gardner said he almost died from the gunshot wound, and he was

hospitalized for about one month.        Mr. Gardner confirmed that police

questioned him about the shooting, but he did not make a statement

implicating Mr. Hill because he feared retaliation.

      Further, Mr. Gardner testified that Troy Hill’s cousin, Khalif Hill, sent

him a threatening text message in 2012.        Mr. Gardner indicated he had

saved the message on his cell phone, and he had brought the cell phone

with him to court.    Defense counsel asked Mr. Gardner to take out his

phone. Simultaneously, defense counsel started to set up an exhibit for the

jury, which was an enlarged “screenshot” of the text message on the cell

phone.


                                     - 16 -
J-A28012-14


      At that point, the court asked to see the text message.       The court

ordered a sidebar and instructed defense counsel to take Mr. Gardner’s cell

phone. Mr. Gardner responded, “My phone died.” (See N.T. Trial, 6/13/13,

at 195.)    At sidebar, the prosecutor asked that the phone remain with a

court officer, which the court permitted.      Thereafter, the court allowed

defense counsel to proceed with his questioning about the text message.

Ultimately, Mr. Gardner read the text message, which stated: “Ayo ur

homies are broke they on some nut shit im gonna kill one of them yall dont

no me cuz. My folks shouldve killd u pussy. And yall pussys ratted on my

cus.” (Id. at 197).

      The next day, the prosecutor moved to strike Mr. Gardner’s testimony

about the text message. The prosecutor informed the court, “[W]e haven’t

had the cell phone analyzed…so I have no idea what’s in that cell phone

from Mr. Gardner.” (See N.T. Trial, 6/14/13, at 52.) The court denied the

prosecutor’s motion as follows: “I’ll just point for the record it’s now 10:20.

That phone was taken from the witness yesterday afternoon I think at

around 3:00, and I’m not going to delay the trial anymore.” (Id. at 52-53).

      During closing arguments, defense counsel repeatedly attacked Troy

Hill’s credibility. In response, the prosecutor addressed Appellant’s attempts

to discredit Troy Hill:

           So [Appellant] gets up here and he decides to come up
           with some bias that Troy would have had against him,
           right? So he presents Khalil Gardner, one of his boys, a
           younger boy, who gets up here and says that Troy Hill shot

                                     - 17 -
J-A28012-14


          me in 2007, so that [Appellant] can get up here and say, I
          fought him over it, so Troy Hill has a bias against me.
          That’s where all this went.

          What was the corroboration of any of that? Do we even
          know that Khalil Gardner was shot? How difficult is that to
          corroborate to even say that that happened? Do we even
          know what happened? Was there a police report? Did
          some police officer come in here and say they responded
          to it and they saw it? Or one of his friends who said they
          saw he was bleeding? Or maybe a medical record? I don’t
          know. If you’re shot in the belly, lift up your shirt and
          show us the wound. He didn’t even do that.

(Id. at 180-81.) Later, the prosecutor again referenced Mr. Gardner: “They

parachute in this witness last minute who conveniently has a cell phone

that’s dead, that doesn’t work, that can’t be looked at.”            (Id. at 182).

Defense      counsel   immediately   objected,   but   the   court   overruled   the

objection.

      After closing arguments, defense counsel objected to the prosecutor’s

insinuation that Appellant could not corroborate Mr. Gardner’s testimony.

          But to say we can’t confirm that [Mr. Gardner’s] been
          shot….   [The prosecutor] knew when he made the
          statement to the jury that that’s not true. He confirmed it.

(Id. at 190).     In response, the prosecutor conceded that he had found a

police report regarding the shooting of Mr. Gardner. Defense counsel then

asked the court, “Are you going to correct that with the jury?” (Id. at 194).

The court, however, declined to revisit the topic with the jury.

      Subsequently, the court evaluated the prosecutor’s references to Mr.

Gardner as follows:


                                      - 18 -
J-A28012-14


          Though some of [the prosecutor’s] comments skirted the
          line of professional responsibility, they do not approach the
          sum of prejudice that would create the unavoidable effect
          of prejudicing the jury by forming in the minds of jurors a
          fixed bias and hostility toward [Appellant]. Further, in the
          context of the closing argument as a whole, the
          problematic comments have minimal impact and cannot be
          said to impinge on the fairness of [Appellant’s] trial.

(See Trial Court Opinion at 16-17.) We accept this analysis and emphasize

that the evidence regarding the connection between Troy Hill, Khalif Hill, and

Mr. Gardner was, at best, subordinate to the larger question of Appellant’s

guilt or innocence. Thus, the court properly denied Appellant’s motion for a

mistrial on these bases. See Harris, supra.

       In his fourth issue, Appellant maintains the prosecutor described him

as a “megalomaniac” and a “sheep in wolf’s clothing.”6 Appellant argues the

prosecutor’s description “was especially egregious, particularly in light of the

cumulative effect of his many other transgressions.”             (Appellant’s Brief at

37).     Appellant acknowledges the court sustained defense counsel’s

objections to the comments, but Appellant insists the court could not remedy

the prejudice he suffered.           Appellant concludes the court should have

granted his motion for a mistrial on this basis. We disagree.

       Instantly, Appellant detailed his relationship with Troy Hill on direct

examination.        Appellant     described    Mr.   Hill   as   “bad   news   in   his
____________________________________________


6
  Regarding the “sheep in wolf’s clothing” comment, the trial court observed,
“This is what [the prosecutor] said, although it is plain that his meaning was
the reverse.” (See Trial Court Opinion at 13 n.5.)



                                          - 19 -
J-A28012-14


neighborhood.” (See N.T. Trial, 6/13/13, at 221.) Appellant also described

his interactions with Mr. Hill following the alleged shooting of Mr. Gardner:

          So after he did that to Khalil, I’m like, I approach him and
          asked him, like, can you, like, stop. Like, he smoke[s]
          weed in front of the kids. He…steal[s] people[’s] car
          radios. He do[es] everything in his neighborhood. He’s
          completely bad news.

          So I approached him about the situation of shooting Khalil,
          and he basically told me to mind my business and, like,
          was talking to me like I was a child, even though he’s
          actually, like, 15, 12 years older than me. He told me to
          respect my elder and all that kind of stuff.

(Id.) Appellant testified that his conversation with Mr. Hill escalated into a

physical altercation, and Appellant “got the better of the fight.”       (Id. at

222).

        During closing arguments, the prosecutor addressed Appellant’s

testimony about Troy Hill as follows:

          [Appellant testified] I’m Mr. Peacemaker. I went up to the
          most violent horrible person in the neighborhood, who
          wreaks havoc on everyone, and I said, “Enough is
          enough.” I said, “Gee, Mr. Troy Hill, would you please stop
          terrorizing the neighborhood?”

          Does someone who is Mr. Peacemaker, who is Mr.
          Professional and polite, go up to the guy that you know
          shoots and kills everybody and think that that’s going to
          be a safe smart thing to do? He thinks he can get away
          with anything. He’s a megalomaniac, this sheep in wolf’s
          clothing.   That’s how desperate he is.      That’s how
          desperate he is.

(See N.T. Trial, 6/14/13, at 181-82.)          Defense counsel immediately

objected, and the court sustained the objection.


                                     - 20 -
J-A28012-14


      When viewed in context, the prosecutor’s comments were a fair

response to Appellant’s testimony.       See Hogentogler, supra.          Moreover,

the use of the terms “megalomaniac” and “sheep in wolf’s clothing”

amounted to oratorical flair. See Harris, supra. On this record, Appellant’s

fourth issue merits no relief. Because we have denied relief on Appellant’s

individual   assertions   of   prosecutorial    misconduct,   we   also   deny   his

generalized complaint that the cumulative effects of the purported instances

of prosecutorial misconduct caused him prejudice. See Commonwealth v.

Stevens, 559 Pa. 171, 739 A.2d 507 (1999) (stating meritless individual

assertions of error lead to rejection of unfounded claim of cumulative

effects).

      In his fifth issue, Appellant contends the Commonwealth repeatedly

introduced evidence of Appellant’s involvement in drug trafficking. Appellant

acknowledges the Commonwealth’s theory that Appellant killed Victim in

retaliation for Victim’s theft of money from Appellant’s drug associates.

Appellant insists, however, the Commonwealth’s witnesses could not

demonstrate personal knowledge of a drug relationship between Appellant

and the persons Victim robbed. Absent more, Appellant argues the evidence

of his drug trafficking was inadmissible under Pa.R.E. 404(b).            Appellant

concludes the court erred in permitting the Commonwealth to introduce this

evidence of Appellant’s drug dealing activities. We disagree.

      “Admission of evidence is within the sound discretion of the trial court


                                       - 21 -
J-A28012-14


and will be reversed only upon a showing that the trial court clearly abused

its discretion.”     Commonwealth v. Drumheller, 570 Pa. 117, 135, 808

A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)).

            Admissibility depends on relevance and probative value.
            Evidence is relevant if it logically tends to establish a
            material fact in the case, tends to make a fact at issue
            more or less probable or supports a reasonable inference
            or presumption regarding a material fact.

Drumheller, supra at 135, 808 A.2d at 904 (quoting Stallworth, supra at

363, 781 A.2d at 117-18).

      “Evidence of prior crimes or bad acts may not be presented at trial to

establish      the    defendant’s   criminal   character    or   proclivities.”

Commonwealth v. Hudson, 955 A.2d 1031, 1034 (Pa.Super. 2008),

appeal denied, 600 Pa. 739, 964 A.2d 1 (2009).

            The same evidence may be admissible in other
            circumstances, however. To be admissible, the evidence
            must have some purpose other than simply prejudicing the
            defendant.     Some examples of legitimate evidentiary
            purposes for the introduction of evidence of other crimes
            or criminal behavior include: motive, intent, absence of
            mistake or accident, a common scheme, to establish the
            identity of the person charged with the commission of the
            other crime, to impeach the credibility of a defendant’s
            testimony, situations where a defendant used his prior
            criminal history to threaten or intimidate the victim, or
            situations where the distinct crimes were part of a
            chain or sequence [of] events which formed the
            history of the case and were part of its natural
            development.


                                     - 22 -
J-A28012-14


         If evidence of other crimes is being offered for some
         purpose other than to prove the character of the accused,
         it may only be admitted upon a showing that the probative
         value of the evidence outweighs its potential for prejudice.

Commonwealth v. Santiago, 822 A.2d 716, 728 (Pa.Super. 2003), cert.

denied, 542 U.S. 942, 124 S.Ct. 2916, 159 L.Ed.2d 820 (2004) (internal

citations and quotation marks omitted) (emphasis added).

      Instantly, Troy Hill testified that he sold drugs for Appellant between

2007 and 2008, and he was familiar with the street dealers and “runners”

who worked for Appellant’s drug network. Significantly, Mr. Hill also testified

that he witnessed Victim assault two of Appellant’s street dealers just hours

before the murder. Mr. Hill explained that Victim had purchased a vehicle

from Appellant, Victim believed the vehicle was defective, and Victim

assaulted Appellant’s associates in an attempt to recoup some of the money

he had paid for the vehicle.    Further, Mr. Hill stated Victim was high on

drugs at the time.

      The court concluded Mr. Hill’s testimony about Appellant’s drug dealing

was admissible:

         Here, the fact that Troy Hill had sold drugs for [Appellant]
         helped to establish the nature and scope of [Appellant’s]
         operation, which in turn would explain why [Victim],
         dissatisfied with the performance of his car and in a state
         of intoxicated agitation, would take money from the
         neighborhood drug employees of [Appellant].         Without
         understanding that the money he took represented sales
         money owed to [Appellant], Victim’s act, and [Appellant’s]
         retaliation, does not make sense. Further, it helps to
         establish how Troy Hill knows [Appellant], and therefore is
         relevant identity evidence.

                                    - 23 -
J-A28012-14



(See Trial Court Opinion at 12-13.)     In light of the applicable standard of

review   and   relevant   case   law,   the   court   properly   permitted   the

Commonwealth to introduce evidence of Appellant’s drug dealing, which was

part of the sequence of events forming the history of the case.              See

Drumheller, supra; Santiago, supra.              Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.

     Judge Jenkins joins this memorandum.

     Judge Wecht files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/2014




                                    - 24 -